Citation Nr: 0915996	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  05-28 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March 2004, May 2004, and February 2005 
rating actions by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Manila, the Republic of the 
Philippines.  In a March 2004 rating action, the RO 
determined that the appellant had not submitted new and 
material evidence to reopen the claim for service connection 
for the cause of the Veteran's death.  The appellant 
subsequently submitted additional evidence, and by a May 2004 
rating action, the RO once again determined that new and 
material evidence adequate to reopen the claim for service 
connection for the cause of the Veteran's death had not been 
submitted.  Following the May 2004 rating action, the 
appellant submitted additional evidence.  In a February 2005 
rating action, the RO continued to deny the appellant's claim 
on the basis that she had not submitted new and material 
evidence to reopen the cause of death claim.  In May 2005, 
the appellant filed a notice of disagreement and a statement 
of the case was issued in June 2005.  In August 2005, the 
appellant submitted a substantive appeal (VA Form 9).     

Service personnel records show that the Veteran had pre-war 
service from November 17, 1941 to December 7, 1941, and 
beleagured service from December 8, 1941 to April 8, 1942.  
He was in missing status on April 9, 1942, and he was a 
prisoner of war (POW) of the Japanese Government from April 
10, 1942 to September 25, 1942.  The Veteran had no casualty 
status from September 26, 1942 to August 15, 1945, and his 
status under MPA was terminated on August 15, 1945.  He also 
had regular Philippine Army service from September 1945 to 
February 1946.    

The Veteran died in August 1985.  The appellant is the widow 
of the Veteran.

The Board is cognizant that, since the July 2002 decision 
that became final, VA has implemented new regulations under 
38 C.F.R. § 3.309(c) to establish presumptive service 
connection for atherosclerotic heart disease in former 
prisoners of war following any period of POW captivity.  
Because of this, the appellant's current claim for service 
connection for the cause of the veteran's death should 
arguably be considered on a de novo basis, without regard to 
finality of the previous RO determination.  See Routen v. 
Brown, 142 F.3d 1434, 1441 (Fed. Cir. 1998) citing Spencer v. 
Brown, 17 F.3d 368, 372 (Fed. Cir. 1994) (a change in a VA 
regulation can constitute a new basis for entitlement to a 
benefit).  Moreover, the medical evidence shows that the 
Veteran was treated for at least two disabilities that have 
lifetime presumptions.  On the other hand, the primary basis 
for the last final RO decision that denied the appellant's 
claim was that it was non-POW presumptive diseases that 
caused the Veteran's death and these diseases were not linked 
to service.  In any event, the decision that follows does not 
prejudice the appellant because, as it reopens the claim, the 
RO must adjudicate the matter on a de novo basis after 
completing development ordered by the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The underlying issue of entitlement to service connection for 
the cause of the Veteran's death is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2002 decision, the RO determined that the 
appellant had not submitted new and material evidence to 
reopen the claim of entitlement to service connection for the 
cause of the Veteran's death.  The appellant was provided 
notice of the decision and her appellate rights.  She filed a 
notice of disagreement in December 2002, and a statement of 
the case was issued in February 2003.  The appellant did not 
file a Substantive Appeal (VA Form 9).     

2.  In December 2003, the appellant filed an application to 
reopen her claim for service connection for the cause of the 
Veteran's death.

3.  Additional evidence received since the July 2002 rating 
action is new to the record and relates to an unestablished 
fact necessary to substantiate the merits of the claim, and 
raises a reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The July 2002 RO decision that denied the appellant's 
application to reopen a claim for service connection for the 
cause of the Veteran's death is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  The evidence received since the July 2002 rating action 
is new and material, and the claim of entitlement to service 
connection for the cause of the Veteran's death is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the appellant's claim to reopen 
based on new and material evidence with respect to the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 
et. seq. (West 2002 & Supp. 2008).  Given the favorable 
outcome as noted below, no conceivable prejudice to the 
appellant could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).

Service connection may be granted for an injury or disease 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (including arteriosclerosis, 
cardiovascular-renal disease, including hypertension, 
diabetes mellitus, and peptic ulcer disease) may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Relevant to the instant case, VA amended the regulation (38 
C.F.R. § 3.309(c)) governing presumptive diseases or 
disabilities specific to former POWs, such as the Veteran.  
At the time the appellant filed her claim to reopen her 
previously and finally denied claim in December 2003, 38 
C.F.R. § 3.309(c) permitted presumptive service connection 
for former POWs if the veteran had been diagnosed with one of 
the following diseases: avitaminosis; beriberi (including 
beriberi heart disease, which in turn, included ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity); chronic dysentery; 
helminthiasis; malnutrition (including optic atrophy 
associated with malnutrition); pellagra; any other 
nutritional deficiency; psychosis; any of the anxiety states; 
dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite; post-traumatic osteoarthritis; 
irritable bowel syndrome; peptic ulcer disease; or peripheral 
neuropathy except where directly related to infectious 
causes. 38 C.F.R. § 3.309(c) (2003).  Effective October 7, 
2004, however, an amendment to this regulation altered § 
3.309(c) to include among the enumerated list of presumptive 
diseases specific to former POWs atherosclerotic heart 
disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infraction, congestive heart failure, 
arrhythmia).  69 Fed. Reg. 60089, 60090 (Oct. 7, 2004); 
accord 38 C.F.R. § 3.309(c) (2008). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a 
service-connected disability to be the cause of death it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 C.F.R. § 
3.312(b).  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death, but it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c).

By a March 1989 decision, the Board denied the appellant's 
original claim of entitlement to service connection for the 
cause of the Veteran's death.  The Board noted that the 
Veteran had died in August 1985 from the effects of diabetes 
mellitus.  It was the Board's determination that diabetes 
mellitus was not incurred in or aggravated by service, and 
that it's incurrence during wartime service may not be 
presumed.  The Board also concluded that a disability 
incurred in or aggravated by service did not cause or 
contribute substantially or materially to cause the Veteran's 
death.      

In a July 2002 decision, the RO determined that the appellant 
had not submitted new and material evidence to reopen the 
claim for service connection for the cause of the Veteran's 
death.  The appellant was provided notice of the decision and 
her appellate rights.  She filed a notice of disagreement in 
December 2002, and a statement of the case was issued in 
February 2003.  The appellant did not file a substantive 
appeal.  Therefore, the July 2002 rating decision became 
final based on the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2008).  Nevertheless, a claim 
will be reopened in the event that new and material evidence 
is presented.  38 U.S.C.A. § 5108.  Because the July 2002 
rating action was the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the appellant's claim for service 
connection for the cause of the Veteran's death should be 
reopened and readjudicated on a de novo basis.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996).       

For claims filed on or after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and Material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the July 2002 rating 
action consisted of the Veteran's service treatment records, 
a Death Certificate, medical treatment records from the 
Veterans Memorial Medical Center, dated from October 1984 to 
May 1985, an Affidavit from a Dr. E.G.A., dated in December 
1986, Joint Affidavits, dated in August 1988 and June 2000, 
private medical statements from S.C.S., M.D., dated in July 
2000, January 2001, and October 2001, a private medical 
statement from R.N., M.D., dated in June 2000, and a 
Certificate from the Alfonso Ponce Enrile Memorial District 
Hospital (APEMDH), dated in December 2000.       

The Veteran's service treatment records are sparse and 
consist of an Affidavit for Philippine Army Personnel, dated 
in September 1945, and the Veteran's separation examination 
report, dated in February 1946.  In the Affidavit, the 
Veteran swore that he had incurred no wounds or illnesses 
during the period from November 1941 to the present date.  In 
the February 1946 separation examination report, the 
Veteran's cardiovascular and endocrine systems were 
clinically evaluated as "normal."  A urinalysis was 
negative for sugar.       

In a Death Certificate that was issued by the Municipality of 
Gonzaga, Office of the Local Civil Registrar, the registrar 
indicated that the Veteran died in August 1985.  The cause of 
the Veteran's death was listed as uremia secondary to 
diabetes mellitus.  

By an Affidavit from Dr. E.G.A., dated in December 1986, Dr. 
A. stated that he had treated the Veteran from approximately 
March 1946 until his death in August 1985.  Dr. A. indicated 
that when the Veteran was a POW, he suffered from severe 
starvation.  The only food available to the Veteran as a POW 
was sugar cane and he ate an excessive amount of sugar.  
According to Dr. A., because of the Veteran's sugar 
consumption, he developed diabetes mellitus.  Dr. A. reported 
that prior to the Veteran's death, he was suffering from 
hypertension, diabetes mellitus, and a heart ailment.  Dr. A. 
stated that the Veteran died of uremia secondary to diabetes 
mellitus which could be traced back to when the Veteran was a 
POW and his ailment started due to severe malnutrition.  

In a Joint Affidavit, Mr. Q.C.S., and Mr. S.M.M., dated in 
August 1988, attested that the Veteran had been a POW.  As a 
POW, the Veteran had to eat a lot of sugar cane which caused 
him to develop diabetes mellitus.  

In a private medical statement, dated in July 2000, Dr. 
S.C.S. stated that in March 1946, the Veteran complained of 
body weakness, easy fatigability, frequent urination, blurred 
vision, and bipedal edema.  The Veteran was subsequently 
diagnosed with diabetes mellitus.  According to Dr. S., 
because the Veteran was a POW, he had food starvation which 
aggravated his malnutrition, which "finally led to peptic 
ulcer disease."  Dr. S. reported that the Veteran was 
diagnosed with a bleeding ulcer.  In addition, prior to the 
Veteran's death, he sought treatment at the Veterans Memorial 
Medical Center and was diagnosed with diabetes and ischemic 
heart disease, which was a complication of the diabetes.  Dr. 
S. noted that the Veteran died in August 1985.  According to 
Dr. S., the immediate cause of the Veteran's death was uremic 
encephalopathy secondary to diabetes mellitus; the antecedent 
cause was diabetes mellitus; the underlying causes were 
bleeding peptic ulcer, chronic urinary tract infection, and 
ischemic heart disease; other diseases were malnutrition.     

In a Joint Affidavit, Mr. E.V., and Mr. R.B. (Mr. B. has the 
same last name as the Veteran), dated in June 2000, attested 
that the Veteran had been a POW and that during that period 
of time, he suffered from malaria, dysentery, beri-beri, 
peptic ulcer, and edema.  

In a private medical statement, dated in June 2000, Dr. R.N. 
stated that he was the attending physician for the Veteran 
from 1957 to 1965.  According to Dr. N., he had treated the 
Veteran for a bleeding peptic ulcer.  In a subsequent letter, 
dated in October 2001, Dr. N. indicated that due to the 
length of time since he had last treated the Veteran, he no 
longer had the Veteran's medical records.          

In a Certificate, dated in December 2000, an administrative 
officer from the APEMDH stated that the Veteran had died at 
the hospital in August 1985.  The administrative officer 
reported that there were no records on file of the Veteran's 
treatment because they were eaten by termites.   

In a private medical statement, dated in January 2001, Dr. 
S.C.S. stated that he had treated the Veteran in June 1985 
and had taken his medical history.  Dr. S. indicated that the 
Veteran had been a POW during World War II and that as a POW, 
he had experienced starvation which caused malnutrition and 
"finally led to peptic ulcer disease."  According to Dr. 
S., as years passed by, the Veteran's peptic ulcer disease 
became complicated with bleeding.  Dr. S. noted that a few 
days before the Veteran's death, his bleeding reoccurred and 
"the complications coupled with that of diabetes mellitus 
led to uremia."  The bleeding peptic ulcer led to 
hypotension and hypocalemia and eventual renal shut down.  
The later caused acute tubular necrosis and on top of 
probable chronic renal failure manifested by uremia, which 
ultimately caused his death.  Thus, Dr. S. stated that the 
immediate cause of the Veteran's death was uremia secondary 
to diabetes mellitus, and the underlying causes of death were 
peptic ulcer and malnutrition.   

In a letter, dated in October 2001, Dr. S.C.S. stated that he 
did not have any treatment records pertaining to the Veteran.  
According to Dr. S., the records were badly damaged by 
termites.     

In June 2002, the RO received medical treatment records from 
the Veterans Memorial Medical Center, dated from October 1984 
to May 1985.  The records show intermittent treatment for 
atherosclerotic heart disease, diabetes mellitus, and urinary 
tract infection.  These records also reveal the Veteran was 
hospitalized from April to May 1985, for generalized body 
weakness.  Upon admission, it was reported that the Veteran 
had been well until one and a half months prior to admission 
when he developed generalized body weakness.  Laboratory 
exams showed uncontrolled blood sugar.  The pertinent 
diagnoses upon his discharge were the following: (1) non-
insulin dependent diabetes mellitus, with secondary 
polyneuropathy, urinary tract infection and orthostatic 
hypotension, (2) atherosclerotic heart disease, and (3) right 
ventricular hypertrophy. 

Evidence received subsequent to the unappealed July 2002 
decision consists of duplicative copies of the Affidavit from 
Dr. E.G.A., dated in December 1986, duplicative copies of the 
private medical statements from Dr. S.C.S., dated in July 
2000 and January 2001, a private medical statement from 
D.A.B., M.D., dated in December 2003, private medical 
statements from R.R.P., M.D., dated in December 2003, April 
2004, and April 2005, private medical statements from Dr. 
S.C.S., dated in April 2004 and January 2005, a Certification 
from Dr. S.C.S., dated in April 2004, and a Certificate of 
Death.       

In a private medical statement, dated in December 2003, Dr. 
D.A.B. (Dr. B. has the same last name as the Veteran) stated 
that he was a municipal health officer of Gonzaga, Cagayan in 
the early 1980's.  According to Dr. B., he was one of the 
Veteran's attending physicians prior to his death.  In July 
1985, two days before the Veteran's confinement at APEMDH, 
Dr. B. indicated that he had received a call from the 
Veteran's wife to attend to the Veteran who was complaining 
of body weakness, fever, difficulty of urination, and 
abdominal pain.  According to Dr. B., the Veteran was 
delirious at that time and was talking about his unbearable 
experience while staying at the concentration camp in Capas, 
Tarlac.    

In a private medical statement, dated in December 2003, Dr. 
R.R.P. stated that she had treated the Veteran intermittently 
from 1956 to 1980 for the following ailments: epigastric 
pains (peptic ulcer), malaria, diabetes, regenerative 
osteoarthritis, and urinary tract infection.  Dr. P. 
indicated that in June 1985, she advised the Veteran's wife 
to bring him to a psychiatrist because of his altered 
behavior, hallucinations, and "schizophrenic attitude" as a 
result of maltreatment he had received by the Japanese Army.  
Dr. P. attached copies of prescriptions for various 
medications that she had given the Veteran; the prescriptions 
were dated in December 1956, October 1962, September 1970, 
June 1979, September 1979, and October 1980.   

Duplicative copies of the Affidavit from Dr. E.G.A., dated in 
December 1986, and private medical statements from Dr. 
S.C.S., dated in July 2000 and January 2001, were submitted 
by the appellant.  

In a private medical statement, dated in April 2004, Dr. 
S.C.S. stated that he was providing an addendum to his 
previous statements.  Dr. S. indicated that the pancreas was 
the organ affected in diabetes mellitus and that one of the 
complications of diabetes included the kidney.  According to 
Dr. S., the cause of the Veteran's death was due to uremia 
secondary to renal shutdown, secondary to chronic renal 
failure, secondary to diabetes mellitus and bleeding peptic 
ulcer which caused hypotension and hypocalemia.   

In a Certification, dated in April 2004, Dr. S.C.S. stated 
that the clerk who had prepared the Veteran's Certificate of 
Death did not fully accomplish the cause of death under the 
medical certificate issued to the office of the Local Civil 
Registrar.  Dr. S. noted that he was providing a new 
certificate of death that listed the correct cause of the 
Veteran's death.  The Certification from Dr. S. reflects that 
it was subscribed and sworn in April 2004 in Conzaga, Cagayan 
before A.B.A., a Municipal Circuit Trial Court Judge.      

Attached to the April 2004 Certification was a Certificate of 
Death that was signed by Dr. S.C.S.  In the Certificate of 
Death, Dr. S. stated that the Veteran died in August 1985.  
According to Dr. S., the immediate cause of the Veteran's 
death was uremic encephalopathy secondary to diabetes 
mellitus; the antecedent cause was diabetes mellitus; the 
underlying causes were bleeding peptic ulcer, chronic urinary 
tract infection, and ischemic heart disease; other 
significant conditions were malnutrition.  

In a private medical statement, dated in April 2004, Dr. 
R.R.P. stated that the Veteran had post-traumatic stress 
disorder which resulted in a urinary tract infection.  Dr. P. 
also noted that the Veteran had schizophrenic disorders which 
were characterized by disordered thinking, delusions, 
hallucinations, depersonalization, impaired reality testing, 
and impaired interpersonal relationship which was later 
complicated by diabetes mellitus.    

By a private medical statement, dated in January 2005, Dr. 
S.C.S. stated that he was providing an addendum to his 
earlier statements.  Dr. S. indicated that diabetes mellitus 
was one of the systemic diseases and one of its complications 
included heart disease.  According to Dr. S., the 
"complications inflicted in the heart" contributed to the 
cause of the Veteran's death.    

In a private medical statement, dated in April 2005, Dr. 
R.R.P. stated that he had treated the Veteran in July 1985 
for complaints of weakness and chest pains.  The Veteran 
noted that he had been hospitalized in May 1985 for 
arteriosclerotic heart disease, aside from a urinary tract 
infection and diabetes mellitus.  Dr. P. reported that he had 
prescribed medications.  According to Dr. P., he had visited 
the Veteran in the hospital in August 1985, approximately one 
week before his death.          

The Board has reviewed the evidence since the July 2002 
rating action and has determined that the amended Certificate 
of Death is new and material.  This Certificate of Death was 
not of record at the time of the prior final decision, and to 
the extent that it reflects additional official causes of the 
Veteran's death, to include one of the POW presumptive heart 
diseases, it is material evidence.  [Emphasis added.]  The 
credibility of the amended Certificate of Death must be 
presumed for the purpose of determining the newness and 
materiality of such evidence per Justus, supra.      

At the time of the last final action in July 2002, the 
evidence of record included a July 2000 statement from Dr. 
S.C.S. in which he stated that the immediate cause of the 
Veteran's death was uremic encephalopathy secondary to 
diabetes mellitus; the antecedent cause was diabetes 
mellitus; the underlying causes were bleeding peptic ulcer, 
chronic urinary tract infection, and ischemic heart disease; 
and other diseases were malnutrition.  However, although Dr. 
S. listed numerous causes of the Veteran's death, including 
two POW presumptive diseases (peptic ulcer disease and 
ischemic heart disease), the official Death Certificate of 
record at that time only listed uremia secondary to diabetes 
mellitus as the cause of the Veteran's death.  [Emphasis 
added.]  Therefore, given that peptic ulcer disease and 
ischemic heart disease were not listed on the official Death 
Certificate, the RO continued to deny the appellant's claim 
for service connection for the cause of the Veteran's death.       

Since the July 2002 rating action, Dr. S.C.S. has submitted 
an amended Certificate of Death, the credibility of which 
must be presumed for the purpose of determining the newness 
and materiality of such evidence pursuant to Justus, supra.  
Thus, the amended Certificate of Death, which lists 
underlying causes of the Veteran's death as bleeding peptic 
ulcer (a POW presumptive disease), chronic urinary tract 
infection, and ischemic heart disease (a POW presumptive 
disease), is material in view of the RO's prior decision that 
the only cause of the Veteran's death was uremia secondary to 
diabetes mellitus.  The Board recognizes that Dr. S. 
essentially listed the same causes of death in the amended 
Certificate of Death as he did in the prior July 2000 
statement.  However, given that these causes of death are now 
listed in an official death certificate, the credibility of 
which must be presumed, the Board finds that such evidence is 
new and relates to an unestablished fact necessary to 
substantiate the merits of the claim, and raises a reasonable 
possibility of substantiating the claim.  [Emphasis added.]  
The claim, therefore, is reopened. 38 U.S.C.A. § 5108.  The 
Board's decision is strictly limited to the reopening of the 
claim and does not address the merits of the underlying 
service connection claim.


ORDER

New and material evidence has been received to reopen a claim 
for service connection for the cause of the Veteran's death, 
and to this extent only, the claim is granted.   


REMAND

In view of the Board's decision above, the appellant's claim 
for service connection for the cause of the Veteran's death 
must be adjudicated on a de novo basis without regard to the 
finality of the July 2002 rating decision.      

The amended Certificate of Death that was submitted by Dr. 
S.C.S. in April 2004 shows that the immediate cause of the 
Veteran's death was uremic encephalopathy secondary to 
diabetes mellitus; the antecedent cause was diabetes 
mellitus; the underlying causes were bleeding peptic ulcer, 
chronic urinary tract infection, and ischemic heart disease; 
and other diseases were malnutrition.  The Board recognizes 
that the aforementioned disorders include two POW presumptive 
diseases (peptic ulcer disease and ischemic heart disease).  
However, in a July 2000 private medical statement, Dr. S.C.S. 
stated that the Veteran's ischemic heart disease was a 
complication of his diabetes, thereby linking the ischemic 
heart disease to the Veteran's non-service-connected diabetes 
rather than his period of time as a POW.  The Board also 
notes that the evidence of record shows that the Veteran was 
diagnosed with atherosclerotic heart disease prior to his 
death and atherosclerotic heart disease is now included among 
the enumerated list of presumptive diseases specific to 
former POWs.  However, atherosclerotic heart disease was not 
listed on the Veteran's Certificate of Death.  Therefore, in 
light of the above, the Board finds that a VA medical opinion 
should be obtained in order to determine whether the 
Veteran's death was linked to a service-connected disability, 
to include a POW presumptive disease.   

The Board further notes that as determined in Hupp v. 
Nicholson, 21 Vet App 342 (2007), when adjudicating a claim 
for service connection for the cause of the veteran's death, 
VA must perform a different analysis depending upon whether a 
veteran was service connected for a disability during his or 
her lifetime.  The Court concluded that, in general, section 
5103(a) notice for such a claim must include: (1) a statement 
of the conditions, if any, for which a veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.  The RO must ensure such specific notice has been 
furnished to the appellant.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the appellant an 
additional notification letter.  The 
notification letter should include an 
explanation under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) as to the 
information or evidence needed to 
establish a claim for service connection 
for the cause of the veteran's death as 
outlined by the Court in Hupp v. 
Nicholson, 21 Vet App 342 (2007).  Such 
notice must be specifically tailored to 
the appellant's claim.

2.  The RO should arrange for the claims 
folder and a copy of this remand to be 
reviewed by a VA cardiologist, and any 
other appropriate physician, if necessary.  
Following the review of the claims folder, 
the examiner should respond to the 
following:   

The examiner should provide an opinion 
on whether it is at least as likely as 
not (50 percent or greater probability) 
that the Veteran's ischemic or 
atherosclerotic heart disease was 
caused by his diabetes mellitus.  If 
there is no such relationship, the 
examiner should specifically indicate 
so in the report.  

The examiner should further provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's 
ischemic heart disease, atherosclerotic 
heart disease, and/or peptic ulcer 
disease directly caused the Veteran's 
death or contributed substantially or 
materially to the cause or causes of 
his death?  

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of the medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the contended 
relationship; less likely weighs against 
the claim.

All opinions and conclusions expressed 
must be supported by a rationale.  If the 
physician cannot render this opinion 
without resort to speculation, he or she 
should discuss why an opinion is not 
possible.  

3.  After completion of any other 
indicated development, the RO should 
adjudicate the claim for service 
connection for the cause of the Veteran's 
death on a de novo basis.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative must be 
provided with a Supplemental Statement of 
the Case, which must contain notice of all 
relevant actions taken on the claim for 
benefits, including a summary of the 
evidence and all of the law and 
regulations that are applicable.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


